 Case 1:17-cv-07088-RER Document 38 Filed 10/29/18 Page 1 of 1 PageID #: 191




                                                            October 29, 2018

Via ECF

Hon. Ramon E. Reyes, Jr., U.S.M.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East, Rm. N208
Brooklyn, NY 11201

       Re:     Flemens, et al. v. The Anthem Companies, Inc., et al.
               Case No.: 17 Civ. 07088 (RER)

Dear Judge Reyes:

       We represent Plaintiffs in the above referenced matter. We write together with Defendants
to request an extension of time to file the settlement agreement.

        Your Honor’s September 28, 2018 Order requires the parties to file their Settlement
Agreement and Motion for Settlement Approval on or by October 29, 2018. See ECF No. 38. The
Parties respectfully request that the deadline to file the settlement agreement be extended by two
weeks to November 12, 2018. This is the Parties’ first request of an extension of this deadline.

       Thank you for Your Honor’s consideration of this matter.




                                                            Respectfully submitted,


                                                            /s/ Troy L. Kessler
                                                            Troy L. Kessler


cc:    Jeffrey L. Glaser
